DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 2006/0058741 A1) in view of Hanner (US 2014/0150911 A1).
With regard to claim 1, Gallagher teaches an intravenous (IV) spike for administering a medicinal fluid from a container, the IV spike comprising: an elongate body having a lower portion, an upper portion, and a spike head, the lower portion extending to a first distal end and comprising an outer surface defining a first cross-sectional width of the elongate body, the upper portion extending from the first distal end of the lower portion to a second distal end of the upper portion and comprising an outer surface defining a second cross- sectional width that is less than the first cross-sectional width, and the spike head extending from the second distal end of the upper portion to a puncture tip, wherein the spike head comprises first and second fluid inlets (see Reference Figure 1 below showing a general designation between portions the spacing of which could be adjusted, due to the taper of the spike the upper portion has a smaller cross-sectional width than the lower portion, the lower portion extends to the end of the area that interfaces with the container as shown in Fig. 6), and wherein the lower portion is configured to be coupled to a drip chamber (Fig. 1 member 14); wherein: the outer surface of the lower portion is configured to engage an internal surface of an outlet port of the container in a coupled configuration (see Fig. 1 showing the spike engaged with the container at connector 4).  Gallagher does not disclose a plurality of screw threads protruding from the lower portion to grip and create a seal with the outlet port of the container.  However, Hanner et al. teach using a screw thread on an IV spike to provide a self-tapping connection which is more secure and aids in preventing leakage ([0009], [0011], [0036], Fig. 12 anchor 24).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a screw thread on the IV spike of Gallagher as Hanner et al. teach this is beneficial to provide better securement and prevent leakage.  As combined the screw thread would be placed over the IV spike only at a portion that includes the lower portion, as this is the area that would interface with the container for securement, it would not need to extend into the upper portion.

    PNG
    media_image1.png
    564
    481
    media_image1.png
    Greyscale

With regard to claim 2, see Fig. 1 flow through 14 to the patient ([0032]).
With regard to claim 3, a seal is not disclosed by Gallagher and as combined with Hanner the seal is formed via the threaded connection.
With regard to claims 6 and 7, see [0035] of Hanner et al., the threads are self-tapping.
With regard to claim 8, see Hanner et al., as 50 rotates about the spike portions of 50 form radial bands at regular intervals (Fig. 9).
With regard to claim 9, see Hanner et al, see helical threads in Fig. 9.
With regard to claim 10, Gallagher teaches an intravenous (IV) drip system comprising: an IV container containing a fluid and including a fluid outlet port having an internal surface, the internal surface being configured without a sealing member (Fig. 1 container 2, outlet 4); a spike having an elongate body having a lower portion, an upper portion, and a spike head, the lower portion extending to a first distal end and comprising an outer surface defining a largest outer diameter of the elongate body, the upper portion extending from the lower portion, and the spike head extending from the upper portion to a puncture tip, wherein the spike head comprises first and second fluid inlets (see Reference Figure 1 above, showing a general designation between portions the spacing of which could be adjusted, due to the taper of the spike the upper portion has a smaller cross-sectional width than the lower portion, the lower portion extends to the end of the area that interfaces with the container as shown in Fig. 6), wherein: the outer surface of the lower portion is configured to engage the internal surface of the fluid outlet port of the IV container in a coupled configuration (see Fig. 1 showing the spike engaged with the container at connector 4). .Gallagher does not disclose a plurality of screw threads protruding from the lower portion to grip and create a seal with the outlet port of the container.  However, Hanner et al. teach using a screw thread on an IV spike to provide a self-tapping connection which is more secure and aids in preventing leakage ([0009], [0011], [0036], Fig. 12 anchor 24).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a screw thread on the IV spike of Gallagher as Hanner et al. teach this is beneficial to provide better securement and prevent leakage.  As combined the screw thread would be placed over the IV spike only at a portion that includes the lower portion, as this is the area that would interface with the container for securement, it would not need to extend into the upper portion.
With regard to claim 11, see Fig. 1 flow through the inlet and through the lower portion to the patient ([0032]).
With regard to claim 14, see [0035] of Hanner et al., the threads are self-tapping.

Claims 4, 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 2006/0058741 A1) and Hanner (US 2014/0150911 A1) as applied to claims 3 and 10 above, and further in view of Cheng (US 2016/0199548 A1) and Downey (US 2,246,346).
With regard to claims 4, 5, 12, and 13, Gallagher and Hanner et al. teach a device substantially as claimed.  Gallagher and Hanner et al. do not disclose a sealing member.  However, Cheng teaches using a gasket, o-ring, thread tape or combination thereof between threaded portions to ensure a fluid seal ([0035]).  Further, Downey teaches using a rubber o-ring seal between adjacent threads to ensure a fluid tight seal irrespective of if a joint is slightly loose (Figs. 1-4 member 19, Pg. 1 left Col. lines 1-23, Pg. 2 left Col. lines 59-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a rubber seal between adjacent threads between the threaded spike and the inlet port in Gallagher and Hanner et al. as Cheng teaches this is beneficial to ensure a fluid seal and Downey illustrate such is an effective placement of such a seal to ensure leakage is prevented if the joint loosens.  As it would be placed between these members it would need to be placed between threads in Hanner et al. as the threads themselves tap into the wall of the outlet.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 2006/0058741 A1) and Hanner (US 2014/0150911 A1) as applied to claim 10 above.
With regard to claim 15, Gallagher teaches an IV container but do not specifically disclose if it is or is not ISO compliant.  However, as the spike of Gallagher as combined with Hanner et al. functions by self-tapping into the inlet port of the IV container it would be able to be used either with a compliant or non-compliant container.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the spike of Gallagher and Hanner et al. with a non-ISO compliant container as Hanner et al. is self-tapping further, as there a finite number of container options, a container can either be or not be ISO-complaint one of ordinary skill would find it obvious to try the spike with either type of container and it would yield the same predictable result with either type of container.
Response to Amendment
The amendments to claim 11 are sufficient to overcome the previous objection.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has argued that Hanner does not teach that the threads would only be on the lower portion as applied to Gallagher as the threads in Hanner extend to the spike.  However, as combined the threads of Hanner are applied to Gallagher as a means of securement between the elongate body and the container.  In Hanner the threads extend a particular length as this is the area of overlap between the container and the body.  However, in Gallagher, the body and the container have a different extent of the connection.  As combined the threads of Hanner would not need to extend into the upper portion as applied to Gallagher  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783